Citation Nr: 0326622	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  03-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active duty from February 1953 to February 
1955.  

In his February 2003 VA Form 9, the veteran requested a 
hearing before a member of the Board of Veterans' Appeals 
(Board) at the RO.  In March 2003 he indicated that he, 
instead, wanted a hearing before a member of the Board in 
Washington, D.C.  Accordingly, the Board notified him by 
letter dated July 1, 2003 that his hearing in Washington, 
D.C., was scheduled for December 9, 2003.  The Board has 
since received another VA Form 9, dated in July 2003, from 
the veteran.  This form indicates that he now wants a hearing 
before a member of the Board at the RO.  Accordingly, this 
case is REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


